Citation Nr: 0425409	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  96-43 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (the RO).

Procedural history

The veteran served on active duty in the United States Navy 
from January 1959 to December 1962 and in the United States 
Army from December 1962 to December 1965.  Subsequent Reserve 
and National Guard service is indicated by the evidence of 
record.

This case first came before the Board from an April 1996 
rating decision in which the RO, in pertinent part, denied 
the veteran's claim of entitlement to service connection for 
tinnitus.  He thereafter indicated disagreement with that 
decision, and perfected his appeal with testimony presented 
at a November 1996 personal hearing; the transcript of this 
hearing served as his substantive appeal with regard to this 
issue.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2003).  

The veteran's claim for service connection was remanded by 
the Board in May 1998.  In March 2004, after additional 
evidentiary and procedural development was accomplished, the 
RO issued a supplemental statement of the case (SSOC) which 
continued to deny the claim.  The case has been returned to 
the Board for further appellate action.

Issue not currently on appeal

The veteran also perfected an appeal as to the RO's denial of 
service connection for a right knee disability.  That issue 
was remanded by the Board in May 1998.  
In June 2003, the RO granted service connection for the right 
knee disability and assigned a 20 percent disability rating.  
To the Board's knowledge, the veteran has not expressed 
disagreement with that decision.  See Grantham v. Brown, 114 
F. 3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].


FINDING OF FACT

Tinnitus is not shown to be related to the veteran's service 
or to any in-service incident or injury.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active duty or 
by active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
tinnitus.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist. 
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

As alluded to above, the VCAA eliminated the former well 
groundedness standard.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The RO initially denied the veteran's claim in April 1996 by 
applying the now obsolete well groundedness standard.  Since 
the enactment of the VCAA in November 2000, the RO has 
applied the correct, current standard of review, most 
recently in the March 2004 SSOC.  Thus, any deficiency in the 
RO's previous adjudication was remedied.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993). The Board will apply the 
current standard of review in adjudicating the veteran' s 
claim.

The Board will apply this standard of review in evaluating 
the veteran's claims below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

Crucially, by letter to the veteran dated February 10, 2003 
(a previous letter, dated September 27, 2002 appears not to 
have been delivered to the veteran), with a copy to his 
representative, the Board specifically informed the veteran 
of what was required of him and what VA would do, satisfying 
the requirements of 38 U.S.C.A. § 5103 and Quartuccio.  The 
veteran was informed by means of that letter as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  That document 
explained that VA would obtain government records and would 
make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The Board finds that this document properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, that was necessary 
to substantiate his claim and it properly indicated which 
portion of that information and evidence was to be provided 
by the veteran and which portion VA would attempt to obtain 
on behalf of the veteran.  

The Board notes that, even though the February 2003 letter 
requested a response within 30 days, more than one year has 
now expired since he was so notified.  The Board also notes 
that the veteran's claim was reviewed by the RO in March 2004 
(as reflected by the SSOC issued in that month), more than 
one year following the notification in February 2003 of the 
evidence necessary to substantiate his claim.  Moreover, the 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in 38 U.S.C.A. § 5103 shall be construed to prohibit 
VA from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.  The 
Board finds that the veteran was notified properly of his 
statutory rights.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in April 
1996, long before the enactment of the VCAA on November 9, 
2000.  Furnishing the veteran with VCAA notice prior to this 
initial adjudication was clearly a legal and practical  
impossibility.  Subsequent to the Board's furnishing the 
veteran with the VCAA letter in February 2003, the agency of 
original jurisdiction readjudicated his claim in the March 
2004 SSOC.  Thus, any VCAA notice deficiency has been 
rectified.   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO obtained the veteran's service medical 
records and all available outpatient treatment records; it is 
noted that additional records were obtained pursuant to the 
Board's May 1998 remand.  In addition, the veteran was 
accorded a VA examination in January 2004, the report of 
which has been associated with his claims file.  The veteran 
has not indicated that he has any further evidence to submit 
to VA, or which VA should seek.  There is no indication that 
there exists any evidence that has a bearing on this case 
that has not been obtained.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He was accorded a hearing at the RO in 
November 1996, per his request.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2003). 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Analysis

As discussed immediately above, in order for service 
connection to be granted three elements must be present: (1) 
current disability; (2) in-service disease or injury; and (3) 
medical nexus.  The Board will discuss each of these in turn.

With respect to element (1), the medical evidence is 
equivocal with regard to the current manifestation of 
tinnitus.  On VA examination in February 1996, the veteran 
indicated that he began having "some" tinnitus in 1984, and 
that this condition had been chronic since 1994.  However, 
the report of an April 1989 medical examination and 
accompanying medical history, prepared in accordance with the 
veteran's Reserve status, does not show that he cited the 
presence of tinnitus, or a history thereof.  The report of a 
private examination, dated in February 2003, shows that the 
veteran apparently specifically denied having tinnitus.  In 
January 2004, a VA examiner noted that there was conflicting 
information in the veteran's claims folder as to whether he 
did or did not have tinnitus, based on information he 
furnished to medical providers.  The examiner in January 2004 
also noted, however, that it was not unusual for tinnitus to 
fluctuate in intensity and for it to worsen very gradually 
over many years; it was therefore possible that the veteran 
had tinnitus that was intermittent in nature.  

The Board, based on the January 2004 conclusion by the VA 
examiner, finds that Hickson element (1), medical evidence of 
a current disability, in the form of currently manifested 
tinnitus, is satisfied. 

With regard to the in-service incurrence or aggravation of a 
disease or injury, Hickson element (2), the Board notes that 
the veteran has alleged that he was exposed to loud noise 
while on active service; he testified in November 1996 that 
he worked on a flight deck aboard an aircraft carrier while 
in the Navy.  

With respect to the in-service presence of disease, the 
veteran's service medical records do not indicate that 
tinnitus was diagnosed at any time, or that he at any time 
complained of symptoms that could be deemed to represent 
tinnitus.  As noted above, the report of an April 1989 
Reserve medical examination and medical history is negative 
for findings of, complaints of, or history of tinnitus.  The 
veteran himself does not appear to contend that he had 
tinnitus in service.  Accordingly, in-service disease is not 
shown.

With respect to in-service injury, the veteran has testified 
that he was exposed to loud noises while in service, and 
specifically to noise from jet aircraft.  Although not 
necessarily doubting that this occurred, the Board further 
observes that noise exposure does not necessarily amount to 
acoustic trauma.  Certainly, the objective medical records do 
not demonstrate acoustic trauma in service.  Indeed, the 
record is devoid of any objective evidence of ear injury.  
For the Board to conclude that acoustic trauma or ear injury 
occurred in service, based upon the absolute lack of such 
evidence in the record, would be improper.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].

In short, the veteran has not presented any evidence which 
supports a conclusion that his ears were injured in service.  
Although as a lay person he can testify competently as to in-
service noise exposure, he cannot provide medical evidence of 
ear damage or injury.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) [lay person cannot offer opinion 
requiring medical knowledge]; see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The evidence also fails to demonstrate that Hickson element 
(3), medical nexus, is satisfied.  The record is devoid of 
any conclusion by any health care provider that the veteran's 
tinnitus is due to his service.  The only relevant evidence, 
the report of the January 2004 VA examination which was 
undertaken expressly to address this question, shows a 
conclusion by the examiner that there was insufficient basis 
to conclude that the tinnitus, on an as likely as not basis, 
began while he was in service.  

The only evidence submitted that advocates a causal 
relationship between the veteran's tinnitus and military his 
service is the statements and testimony proffered by the 
veteran himself.  He has not, however, demonstrated that he 
has the requisite medical expertise or training that would 
render his testimony and statements credible; as such those 
statements are of no probative value.  See Espiritu, supra.

In summary, for the reasons and bases expressed above the 
Board concludes that Hickson elements (2) and (3) are not 
met.  The preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus.  The claim, accordingly, is denied.


ORDER

Service connection for tinnitus is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



